

EXHIBIT 10.11


SUPERVISORY AGREEMENT


This Supervisory Agreement (Agreement) is made this 27th day of January, 2010
(Effective Date), by and through the Board of Directors (Board) of Flagstar
Bancorp, Inc., Troy, Michigan, OTS Docket No. H2224 (Holding Company) and the
Office of Thrift Supervision (OTS), acting by and through its Regional Director
for the Central Region (Regional Director).


WHEREAS, the Holding Company is subject to examination, regulation and
supervision by the OTS; and


WHEREAS, based on its August 3, 2009 examination of the Holding Company, the OTS
finds that the Holding Company has engaged in unsafe or unsound practices in
conducting its consolidated operations; and


WHEREAS, in furtherance of their common goal to ensure that the Holding Company
addresses the unsafe or unsound practices identified by the OTS, the Holding
Company and the OTS have mutually agreed to enter into this Agreement.


NOW THEREFORE, in consideration of the above premises, it is agreed as follows:
Capital Plan.


1.



(a)
Within forty-five (45) days, the Holding Company shall submit to the Regional
Director an acceptable written plan for enhancing the consolidated capital and
earnings of the Holding Company (Capital Plan). The Capital Plan shall cover the
period beginning with the quarter starting January 1, 2010 through the quarter
ending December 31, 2011. At a minimum, the Capital Plan shall include:



(i)
establishment of a minimum tangible capital ratio of tangible equity capital to
total tangible assets commensurate with the Holding Company’s consolidated risk
profile;



(ii)
specific plans to ensure conformance with the Business Plan of the Holding
Company’s wholly-owned savings association subsidiary, Flagstar Bank, FSB, Troy,
Michigan, OTS Docket No. 08412 (Association), including capital levels projected
by the Association;



(iii)
operating strategies to achieve net income levels that will result in
profitability and adequate debt service throughout the term of the Capital Plan;



(iv)
quarterly cash flow projections for the Holding Company on a stand alone basis
from the quarter starting January 1, 2010 through the quarter ending December
31, 2011 that identify both the sources of funds and the expected uses of funds
without reliance on dividends from the Association;



(v)
detailed, quarterly pro forma Holding Company balance sheets and income
statements, including both consolidated and consolidating entries, for the
period beginning January 1, 2010 through the quarter ending December 31, 2011
that reflect maintenance throughout the period of the Board established minimum
tangible equity capital ratio;



(vi)
detailed scenarios to stress-test the consolidated minimum capital targets based
on continuing operating results, economic conditions and risk profile of
consolidated assets; and



(vii)
detailed descriptions of all relevant assumptions and projections and the
supporting documentation for all relevant assumptions and projections.



Flagstar Bancorp, Inc.
Supervisory Agreement
Page 1 of 6

--------------------------------------------------------------------------------






(b)
Within thirty (30) days after receiving any written comments from the Regional
Director, the Holding Company shall revise the Capital Plan based on such
comments and the Board shall adopt the Capital Plan. The Capital Plan shall be
incorporated herein by reference and become a part of this Agreement and any
material deviation1 of the adopted Capital Plan shall be a violation of this
Agreement. A copy of the Capital Plan shall be provided to the Regional Director
within five (5) days after Board approval.



(c)
Once the Capital Plan is implemented, the Holding Company shall operate within
the parameters of its Capital Plan. Any proposed material deviations from or
changes to the Capital Plan shall be submitted for the prior, written
non-objection of the Regional Director. Requests for any material deviations or
changes must be submitted at least forty-five (45) days before a proposed
deviation or change is implemented.



(d)
The Holding Company shall notify the Regional Director regarding any material
event affecting or that may affect the consolidated balance sheet, capital, or
the cash flow of the Holding Company within five (5) days after such event.



2.



(a)
On a quarterly basis, beginning with the quarter ending March 31, 2010, the
Board shall review a written report that compares projected operating results
contained within the Capital Plan to actual results (Capital Plan Variance
Report). The Board shall review each Capital Plan Variance Report and address
external and internal risks that may affect the Holding Company’s ability to
successfully implement the Capital Plan. This review shall include, but not be
limited to, adverse scenarios relating to asset or liability mixes, interest
rates, staffing levels and expertise, operating expenses, marketing costs, and
economic conditions in the markets where the Holding Company is operating. The
Board shall discuss and approve corrective actions, if needed, to ensure the
Holding Company’s adherence to its Capital Plan. The Board’s review of each
Capital Plan Variance Report and assessment of the Holding Company’s compliance
with the Capital Plan shall be fully documented in the appropriate Board meeting
minutes.



(b)
Within sixty (60) days after the close of each quarter beginning with the
quarter ending March 31, 2010, the Board shall provide the Regional Director
with a copy of each Capital Plan Variance Report.



Dividends.


3.
Effective immediately, the Holding Company shall not declare, make, or pay any
cash dividends or other capital distributions, as that term is defined in 12
C.F.R. § 563.141, or purchase, repurchase or redeem or commit to purchase,
repurchase, or redeem any Holding Company equity stock without the prior written
non-objection of the Regional Director. The Holding Company shall submit its
written request for non-objection to the Regional Director at least forty-five
(45) days prior to the anticipated date of the proposed dividend, capital
distribution, or stock transaction. The written request for such notice of
non-objection shall: (a) contain current and pro forma projections regarding the
Holding Company’s capital, asset quality, and earnings; and (b) address
compliance with the Capital Plan required by Paragraph 1 of this Agreement.

























1 A deviation shall be considered material under this Paragraph of the Agreement
if the Holding Company plans to: (a) engage in any activity that is inconsistent
with the Business Plan; or (b) exceed the level of any activity contemplated in
the Business Plan or fail to meet target amounts established in the Business
Plan by more than ten percent (10%), unless the activity involves assets
risk-weighted fifty percent (50%) or less, in which case a variance of more than
twenty-five percent (25%) shall be deemed to be a material deviation.


Flagstar Bancorp, Inc.
Supervisory Agreement
Page 2 of 6

--------------------------------------------------------------------------------




Debt Restrictions.


4.
Effective immediately, the Holding Company shall not, directly or indirectly,
incur, issue, renew, roll over, or increase any debt or commit to do so without
the prior written non-objection of the Regional Director. The Holding Company
shall submit its written request for non- objection to the Regional Director at
least forty-five (45) days prior to the anticipated date of the proposed debt
transaction. The Holding Company’s written requests for Regional Director non-
objection to engage in such debt transactions, at a minimum, shall: (a) describe
the purpose of the proposed debt; (b) set forth and analyze the terms of the
proposed debt and covenants; (c) analyze the Holding Company’s current cash flow
resources available to satisfy such debt repayment; and (d) set forth the
anticipated source(s) of repayment of the proposed debt. For purposes of this
Paragraph of the Agreement, the term "debt" includes, but is not limited to,
loans, bonds, cumulative preferred stock, hybrid capital instruments such as
subordinated debt or trust preferred securities, and guarantees of debt. For
purposes of this Paragraph of the Agreement, the term "debt" does not include
liabilities incurred in the ordinary course of business to acquire goods and
services and that are normally recorded as accounts payable under generally
accepted accounting principles.



Affiliate Transactions.


5.
Effective immediately, the Holding Company shall not engage in transactions with
any subsidiary or affiliate without the prior written nonobjection of the
Regional Director, except: (a) exempt transactions under 12 C.F.R. Part 223; and
(b) intercompany cost-sharing transactions identified in executed written
agreements between the parties. The Holding Company shall provide thirty (30)
days advance written notice to the Regional Director of any proposed affiliate
transaction, include in the written notice a full description of the
transaction, and ensure that the transaction complies with the requirements of
12 C.F.R. § 563.41 and Regulation W, 12 C.F.R. Part 223.



Severance and Indemnification Payments.


6.
Effective immediately, the Holding Company shall not make any golden parachute
payment2 or any prohibited indemnification payment3 unless, with respect to each
such payment, the Holding Company has complied with the requirements of 12 CFR
Part 359.



Directorate and Management Changes.


7.
Effective immediately, the Holding Company shall comply with the prior
notification requirements for changes in directors and Senior Executive
Officers4 set forth in 12 C.F.R. Part 563, Subpart H.



Employment Contracts and Compensation Arrangements.


8.
Effective immediately, the Holding Company shall not enter into, renew, extend,
or revise any contractual arrangement related to compensation or benefits with
any director or Senior Executive Officer of the Holding Company, unless it first
provides the Regional Director with not less than thirty (30) days prior written
notice of the proposed transaction. The notice to the Regional Director shall
include a copy of the proposed employment contract or compensation arrangement,
or a detailed written description of the compensation arrangement to be offered
to such director or officer, including all benefits and perquisites. The Board
shall ensure that any contract, agreement, or arrangement submitted to the
Regional Director fully complies with the requirements of 12 C.F.R. Part 359.



Effective Date.


9.
This Agreement is effective on the Effective Date as shown on the first page.













2 The term "golden parachute payment" is defined at 12 C.F.R. § 359.1(f).
3 The term "prohibited indemnification payment" is defined at 12 C.F.R. §
359.1(1)
4 The term "Senior Executive Officer" is defined at 12 C.F.R. § 563.555.


Flagstar Bancorp, Inc.
Supervisory Agreement
Page 3 of 6

--------------------------------------------------------------------------------




Duration.


10.
This Agreement shall remain in effect until terminated, modified or suspended,
by written notice of such action by the OTS, acting by and through its
authorized representatives.



Time Calculations.


11.
Calculation of time limitations for compliance with the terms of this Agreement
run from the Effective Date and shall be based on calendar days, unless
otherwise noted.



12.
The Regional Director or an OTS authorized representative may extend any of the
deadlines set forth in the provisions of this Agreement upon written request by
the Holding Company that includes reasons in support for any extension. Any OTS
extension shall be made in writing.



Submissions and Notices.


13.
All submissions, including progress reports, to the OTS that are required by or
contemplated by the Agreement shall be submitted within the specified
timeframes.



14.
Except as otherwise provided herein, all submissions, requests, communications,
consents or other documents relating to this Agreement shall be in writing and
sent by first class U.S. mail (or by reputable overnight carrier, electronic
facsimile transmission or hand delivery by messenger) addressed as follows:



(a)
To the OTS:



Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois 60606
Facsimile: (312) 917-5001


(b)
To the Holding Company:



Chairman of the Board
Flagstar Bancorp, Inc.
5151 Corporate Drive
Troy, Michigan 48098
Facsimile: (248) 312-6823


No Violations Authorized.


15.
Nothing in this Agreement shall be construed as allowing the Holding Company,
its Board, officers or employees to violate any law, rule, or regulation.



OTS Authority Not Affected.


16.
Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent the OTS
from taking any other action affecting the Holding Company if at any time the
OTS deems it appropriate to do so to fulfill the responsibilities placed upon
the OTS by law.



Other Governmental Actions Not Affected.


17.
The Holding Company acknowledges and agrees that its execution of the Agreement
is solely for the purpose of resolving the matters addressed herein, consistent
with Paragraph 16 above, and does not otherwise release, discharge, compromise,
settle, dismiss, resolve, or in any way affect any actions, charges against, or
liability of the Holding



Flagstar Bancorp, Inc.
Supervisory Agreement
Page 4 of 6

--------------------------------------------------------------------------------




Company that arise pursuant to this action or otherwise, and that may be or have
been brought by any governmental entity other than the OTS.


Miscellaneous.


18.
The laws of the United States of America shall govern the construction and
validity of this Agreement.



19.
If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.



20.
All references to the OTS in this Agreement shall also mean any of the OTS’s
predecessors, successors, and assigns.



21.
The section and paragraph headings in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.



22.
The terms of this Agreement represent the final agreement of the parties with
respect to the subject matters thereof, and constitute the sole agreement of the
parties with respect to such subject matters.



Enforceability of Agreement.


23.
This Agreement is a "written agreement" entered into with an agency within the
meaning and for the purposes of 12 U.S.C. § 1818.



Signature of Directors/Board Resolution.


24.
Each Director signing this Agreement attests that he or she voted in favor of a
Board Resolution authorizing the consent of the Holding Company to the issuance
and execution of the Agreement. This Agreement may be executed in counterparts
by the directors after approval of execution of the Agreement at a duly called
board meeting.





Flagstar Bancorp, Inc.
Supervisory Agreement
Page 5 of 6

--------------------------------------------------------------------------------




WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of the Holding Company, hereby execute this Agreement.
 
 
Accepted by:
FLAGSTAR BANCORP, INC.
 
Office of Thrift Supervision
Troy, Michigan
 
 
 
 
 
 
 
/s/ Joseph P. Campanelli
 
By:
/s/ Daniel T. McKee
Joseph P. Campanelli, Chairman
 
 
Daniel T. McKee
 
 
 
Regional Director, Central Region
 
 
 
 
/s/ Walter N. Carter
 
Date:
See Effective Date on page 1
Walter N. Carter, Director
 
 
 
 
 
 
 
/s/ James D. Coleman
 
 
 
James D. Coleman, M.D., Director
 
 
 
 
 
 
 
/s/ Gregory Eng
 
 
 
Gregory Eng, Director
 
 
 
 
 
 
 
/s/ Lesley Goldwasser
 
 
 
Lesley Goldwasser, Director
 
 
 
 
 
 
 
/s/ Jay J. Hansen
 
 
 
Jay J. Hansen, Director
 
 
 
 
 
 
 
/s/ David J. Matlin
 
 
 
David J. Matlin, Director
 
 
 
 
 
 
 
/s/ Mark R. Patterson
 
 
 
Mark R. Patterson, Director
 
 
 
 
 
 
 
/s/ David L. Treadwell
 
 
 
David L. Treadwell, Director
 
 
 





 


















Flagstar Bancorp, Inc.
Supervisory Agreement
Page 6 of 6